Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Species I, directed to uses of an automatic electrical activation mechanism in the reply filed on 03/28/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following features in the list below must be shown or the features canceled from the claims.  No new matter should be entered.
“wherein the air treatment unit comprises an air treatment member and a dirt collection chamber external to the air treatment member and the mechanical transfer member is moveable in the first direction through at least a portion of the dirt collection chamber” from claim 8. Though the mechanical transfer member is shown as moveable in the first direction through at least a portion of the dirt collection chamber, the drawings do not show separate air treatment unit features for the air treatment member and the dirt collection chamber. As understood from the disclosure, an air treatment member “may be a cyclone, a momentum separator, a bag or the like” (p. 27, paragraph 00168) however, no such feature is shown external to a dirt collection chamber (reference 176) with the presence of the mechanical transfer member in the autonomous surface cleaning apparatus. 
“wherein the air treatment unit comprises an air treatment member having a dirt collection region internal of the air treatment member and the mechanical transfer member is moveable in the first direction through at least a portion of the dirt collection region” from claim 9. Though the mechanical transfer member is shown as moveable in the first direction through at least a portion of the dirt collection region (reference 176), the drawings do not show the dirt collection region internal of the air treatment member. As understood from the disclosure, an air treatment member “may be a cyclone, a momentum separator, a bag or the like” (p. 27, paragraph 00168) however, no such drawing show a dirt collection region internal to the air treatment member with the presence of the mechanical transfer member in the autonomous surface cleaning apparatus. 
“further comprising a disposable bag retaining member…and in the dirt emptying mode the mechanical transfer member is moveable in the first direction whereby dirt is transferred into a disposable bag” from claim 13. 
“a secondary air flow path selectively connectable in fluid flow communication with the primary suction motor, the secondary air flow path extending between a downstream end of the primary suction motor and a dirt collection region of the air treatment unit” from claim 18. Though the secondary air path is shown to be selectively connectable in fluid flow communication with the primary suction motor, the disclosure and drawings do not support and show the secondary air flow path extending between a downstream end of the primary suction motor and a dirt collection region along with the presence of the mechanical transfer member. 
Similar to the above drawing objection, “the secondary air path extends between a downstream end of the primary suction motor and the first side of the dirt collection region” from claim 19 is not shown in the drawings along with the presence of the mechanical transfer member. 
 “a secondary air flow path in fluid flow communication with the dirt bin and the pneumatic dirt transfer mechanism comprises a secondary suction motor provided in the secondary air flow path” from claim 20. Though the secondary air flow path is shown to be in fluid flow communication with the dirt bin, the disclosure and drawings do not support or show a secondary suction motor provided in the secondary air flow path within the autonomous surface cleaning apparatus along with the presence of the mechanical transfer member. 

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 19 and 20 are objected to because of the following informalities:  
In claim 19, “a downstream end of the primary suction motor the first side of the dirt collection” should read –[[a]]the downstream end of the primary suction motor and the first side of the dirt collection region—
In claim 20, “the dirt bin” should read –[[the]]a dirt bin—
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 18-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In regard to claim 18, the applicant does not include figures or a written description within the specification that support “the secondary air flow path extending between a downstream end of the primary suction motor and a dirt collection region of the air treatment unit” in combination with the mechanical transfer member in the autonomous surface cleaning apparatus. Figure 18 shows the claimed limitation, “the secondary air flow path extending between a downstream end of the primary suction motor and a dirt collection region of the air treatment unit” however, there is no mechanical transfer member present. Therefore, it appears that the applicant did not have possession of the limitation of the secondary air flow path works in combination with the mechanical transfer member (from the limitation in claim 1) since the applicant does not show in the figures or describe in the specification. 
Claim 19 is rejected since it is dependent on claim 18. 
In regard to claim 20, the applicant does not include figures or a written description within the specification that support “further comprising a secondary air flow path in fluid flow with a dirt bin and the pneumatic dirt transfer mechanism comprises a secondary suction motor provided in the secondary air flow path” in combination with the mechanical transfer member in the autonomous surface cleaning apparatus. Figures 20A and 20B shown a secondary suction motor provided in the secondary air flow path however, the mechanical transfer member is not present. Figures 25 and 26 show the mechanical transfer member however, the secondary suction motor is within the docking station, which is not a part of the autonomous surface cleaning apparatus and thereby, not a part of the claimed limitation. Therefore, it  appears that the applicant did not have possession of the limitation of the secondary suction motor is provided within the secondary air flow path in combination with the mechanical transfer member since the applicant does not show in the figures or describe in the specification. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 11-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “generally” in claim 2 is a relative term which renders the claim indefinite. The term “generally” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. In claim 2, the first direction defined within the air treatment unit (limitation from claim 1) is indefinite by the use of “generally” in the claim. For examination purposes, the first direction is horizontal. 
Claim 11 recites the limitation "the mechanical transfer mechanism" in lines 1-2 and line 3 of claim 11 (two occurrences).  There is insufficient antecedent basis for this limitation in the claim. It is unclear whether “the mechanical transfer mechanism” on lines 1-2 should be changed to –the mechanical transfer member— to correspond to the limitation in claim 1 (“a mechanical transfer member”) or whether the limitation in claim 1 should be changed to read –a mechanical transfer mechanism--. For examination purposes, “the mechanical transfer mechanism” on lines 1-2 and line 3 of claim 11 are understood as --the mechanical transfer member—to follow the limitations from claim 1. 
Claim 12 also recites the limitation “the mechanical transfer mechanism” on lines 2 and 3 of claim 12 (two occurrences). Similar to the reasoning for claim 11, there is insufficient antecedent basis for this limitation in claim 12 following the above understanding of claim 11. For examination purposes, “the mechanical transfer mechanism” on lines 2 and 3 of claim 12 are understood as --the mechanical transfer member—to follow the limitations from claim 1 and the above understanding of claim 11. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-11 and 16-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hahm (US 2007/0226949).
Regarding claim 1, Hahm discloses an autonomous surface cleaning apparatus (item 100, figure 2 below) comprising:

    PNG
    media_image1.png
    298
    623
    media_image1.png
    Greyscale

Figure 2. 
(a) a primary air flow path extending from a dirty air inlet to a clean air outlet (defined as path from item 111, into item 120, out through item 130, and exiting the surface cleaning apparatus through item 113, only seen in figure 1): 
(b) a primary suction motor (item 130 incudes a suction motor and blowing fan, both now shown, paragraph 0077) positioned in the primary air flow path (item 130 is directly within path described in (a) as air exits out of surface cleaning apparatus through item 113); 
(c) an air treatment unit (includes items 116, 120, 130 and 150, seen in figure 2 above and figure 5 below) positioned in the primary air flow path wherein, when the autonomous surface cleaning apparatus is positioned on a floor (item B in figure 2 above), the air treatment unit has an upper side, a lower side, a first end (defined as space between the two dotted lines in modified figure 2 below) having a first side (the right side of the first end boundary is defined as the first side) positioned between the upper and lower sides and a second end (defined as space between two dotted lines in modified figure 2 below) having a second side (the right side of the second end boundary is defined as the second side) positioned between the upper and lower sides, the second side is spaced apart from the first side in a first direction (first direction arrow, as seen in modified figure 2 below, moves from the first side of the first end to towards the second side of the second end); and, 

    PNG
    media_image2.png
    310
    505
    media_image2.png
    Greyscale

Modified Figure 2. 

(d) a mechanical transfer member (item 160, paragraphs 0089-0090, seen in original figure 5 below) moveable in the first direction through at least a portion of the air treatment unit (as item 160 opens, items 162 move through the second end which is at least a portion of the air treatment unit) whereby dirt collected in the air treatment unit is moved in the first direction through the air treatment unit (dirt from item 120, which is part of the air treatment unit, moves in the first direction from the first end and through the second end when item 160 is opened, best seen in figure 7 below).
 




    PNG
    media_image3.png
    511
    392
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    395
    256
    media_image4.png
    Greyscale


	












Original Figure 5 (left), Modified Figure 5 (right).

Regarding claim 2, Hahm discloses the autonomous surface cleaning apparatus as claimed in claim 1, wherein the first direction is horizontal (first direction as defined in modified figure 2 above is horizontal to the floor surface). 
Regarding claim 3, Hahm discloses the autonomous surface cleaning apparatus as claimed in claim 1, wherein a dirt outlet is provided at the second end (dirt outlet is defined as item 150(150a), seen in figure 7 below, which includes item 152(152a) and the path within which is designated as item 240 in figure 7 below; the dirt outlet is defined to be at the second end of the surface cleaning apparatus). 

    PNG
    media_image5.png
    714
    506
    media_image5.png
    Greyscale

Figure 7. 
Regarding claim 4, Hahm discloses the autonomous surface cleaning apparatus as claimed in claim 1, wherein the mechanical transfer member is moveable in the first direction from the first side to the second side (when item 160 opens, item 162 moves from the first side, which is defined by dotted line in modified figure 5 above, towards the second side, which is defined second dotted line in modified figure 5 above). 
Regarding claim 5, Hahm discloses the autonomous surface cleaning apparatus as claimed in claim 1, wherein the autonomous surface cleaning apparatus has a dirt outlet (item 150(150a), which is a part of the air treatment unit similar to the applicant’s disclosure, figure 5) which communicates with a docking station (item 200, figure 4 below) when the autonomous surface cleaning apparatus is docked at the docking station (when item 100 is docked to item 200, item 160 is opened and communicates with item 200, figure 4 below)
 and the autonomous surface cleaning apparatus is operable in a floor cleaning mode (defined as when item 100 is sucking up dirt from inlet item 111 and item 160 is closed, seen in figure 5 above) and a dirt emptying mode (defined as when item 100 is docked to item 200, seen in figure 4 below), 
in the floor cleaning mode the mechanical transfer member is positioned at the first side (item 160 is closed and positioned on the first side, best seen in figure 5 above) and in the dirt emptying mode the mechanical transfer member is moveable in the first direction from the first side to the second side and through the dirt outlet (item 160 is opened and moves from the first side towards the second side and moves through a portion of the dirt outlet).

    PNG
    media_image6.png
    279
    592
    media_image6.png
    Greyscale

Figure 4. 
Regarding claim 6, Hahm discloses the autonomous surface cleaning apparatus as claimed in claim 5, wherein the first side has a mechanical transfer member inlet port (defined as tip point where both items 162 meet, figure 5 above) and, in the floor cleaning mode, the mechanical transfer member is positioned exterior to the air treatment unit (a portion of the mechanical transfer member, which is item 163, is exterior to the surface of the air treatment unit). 
Regarding claim 7, Hahm discloses the autonomous surface cleaning apparatus as claimed in claim 5, wherein the mechanical transfer member comprises a sweeping portion (item 162 within item 160, figure 5 above) and a drive portion (item 163 within item 160, figure 5 above) and, in the floor cleaning mode, the sweeping portion is positioned interior to the air treatment unit (item 162 is within  item 150 which is defined as a portion of the air treatment unit) and the drive portion is positioned exterior to the air treatment unit (item 163 is exterior to the structure of item 100 and item 150 which is defined as a portion of the air treatment unit, best seen in figure 5 above).
Regarding claim 8, as best understood due to drawing objections discussed prior, Hahm discloses the autonomous surface cleaning apparatus as claimed in claim 1, wherein the air treatment unit comprises an air treatment member (item 130 which controls the air flow into item 120, figure 2 above) and a dirt collection chamber (defined as the area within item 150 to the left of the dotted line boundary in the second modified figure 5 below plus items 116 and 120) external to the air treatment member (items 120 and part of item 150 are separate entities from item 130 and therefore, defined as external to item 130) and the mechanical transfer member is moveable in the first direction through at least a portion of the dirt collection chamber (items 162, which are a part of item 160, open and move in the first direction at a point during the opening process; additionally, items 162 move through the dotted boundary line of the dirt collection chamber when in the open position).

    PNG
    media_image7.png
    473
    276
    media_image7.png
    Greyscale

Second Modified Figure 5. 
Regarding claim 9, as best understood due to drawing objections discussed prior, Hahm discloses the autonomous surface cleaning apparatus as claimed in claim 1, wherein the air treatment unit comprises an air treatment member (defined as the area within item 150 to the left of the dotted line boundary in the second modified figure 5 above plus items 116 and 120) having a dirt collection region (defined as the interior space of the part of item 150 to the left of the dotted boundary line in second modified figure 5 above plus the interior space of items 116 and 120) internal of the air treatment member and the mechanical transfer member is moveable in the first direction through at least a portion of the dirt collection region (items 162, which are a part of item 160, open and move in the first direction at a point during the opening process; additionally, items 162 move through the dotted boundary line of the dirt collection region when in the open position).

Regarding claim 10, Hahm discloses the autonomous surface cleaning apparatus as claimed in claim 9, wherein the mechanical transfer member is moveable along a lower surface of the dirt collection region (according to The Free Dictionary, “along” is defined as over the length of; therefore, a lower surface is defined as interior wall where item 116 and item 150 connect, designated in third modified figure 5 below, and items 162 of the mechanical transfer member are moveable along the lower surface when moving from the open to closed position).  

    PNG
    media_image8.png
    320
    272
    media_image8.png
    Greyscale

Third Modified Figure 5. 

Regarding claim 11, as best understood, Hahm discloses the autonomous surface cleaning apparatus as claimed in claim 1 wherein the mechanical transfer member comprises a member (items 162, figure 5 above) that is moveable through the air treatment unit (when items 162 move to the open position, seen in figure 7 above, these members move through the a portion of the air treatment unit, also known as the first end boundary line, seen in modified figure 5 above), whereby the mechanical dirt transfer member pushes dirt through the air treatment unit towards a dirt outlet port of the air treatment unit (residual dirt disposed on the right side of items 162, seen in figure 6 below, will be pushed from left to right when items 162 open and therefore, be moved towards the dirt outlet, designated in figure 6 below). 

    PNG
    media_image9.png
    314
    421
    media_image9.png
    Greyscale

Figure 6. 

Regarding claim 16, Hahm discloses the autonomous surface cleaning apparatus as claimed in claim 1 further comprising a pneumatic dirt transfer mechanism (defined as mechanism controlling the air flow exiting through item 113, including items 113, 115 and 130, paragraph 0079, figures 1 and 2; the pneumatic dirt transfer mechanism includes components within the air treatment unit, similar to the applicant’s disclosure). 
Regarding claim 17, Hahm discloses the autonomous surface cleaning apparatus as claimed in claim 16, wherein the pneumatic dirt transfer mechanism comprises the primary suction motor (pneumatic dirt transfer mechanism includes item 130 which contains the primary suction motor though not explicitly shown, paragraph 0078). 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Hahm (US 2007/0226949) in view of Morin (US Patent No. 9,462,920). 
Regarding claim 13, Hahm discloses the autonomous surface cleaning apparatus as claimed in claim 1 further comprising a disposable bag retaining member and wherein the autonomous surface cleaning apparatus is operable in a floor cleaning mode (defined to be when item 100 is sucking up dirt from item 111 and item 160 is closed) and a dirt emptying mode (defined to be when item 100 is docked to item 200 and item 160 opens, figure 4 above), and in the dirty emptying mode the mechanical transfer member is moveable in the first direction (when item 160 opens, items 162 of item 160 move in the first direction for at least one point of the opening process). Though Hahm discloses the dirt transferring to a dirt chamber within the docking station (item 200), Hahm does not explicitly disclose the details of the dirt chamber within the docking station and how it is emptied. 
Morin teaches an autonomous surface cleaning apparatus (item 200, figure 2), wherein the autonomous surface cleaning apparatus  is operable in a floor cleaning mode (defined to be when item 200 is sucking up dirt from floor surface, column 5, lines 24-26) and a dirt emptying mode (defined to be when item 200 is docked to item 205 and transferring dirt from item 210 within item 200 to item 235 within item 205, column 5, lines 57-61 and lines 64-67, figure 2), whereby dirt is transferred into a disposable bag (item 235 within item 235, figure 2). 
	Substituting a dirt collection chamber, as disclosed by Hahm, to a disposable bag, as taught by Morin, does not change the intended use of the collected dirt within the docking station and this feature is known in the art and would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention. The dirt collection chamber or the disposable bag will still perform its intended use of collecting the dirt from the autonomous surface cleaning apparatus. Therefore, the dirt chamber within Hahm is capable of being modified to a disposable bag, since the details of the dirt chamber within the docking station are not described and there is no persuasive evidence that the combination of the above elements is uniquely challenging or difficult for one or ordinary skill in the art before the effective filing date.

Allowable Subject Matter
Claims 12, 14, 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 12, the closest prior art of record, Hahm (US 2007/0226949), discloses the autonomous surface cleaning apparatus as claimed in claim 11 however, Hahm, alone or in combination does not teach, suggest, or make obvious the mechanical transfer member is moveable through the air treatment unit and the dirt outlet port, as required by the claim, in combination with the additional elements of the claim.
Regarding claim 14, the closest prior arts of record, Hahm (US 2007/0226949) in view of Morin (US Patent No. 9,462,920), disclose the autonomous surface cleaning apparatus as claimed in claim 13 further comprising a navigation system. However, Hahm evidenced by Morin, alone or in combination does not teach, suggest, or make obvious the autonomous surface cleaning apparatus being operable to deposit the bag containing the dirt in a predetermined location, as required by the claim, in combination with the additional elements of the claim. 
Claim 15 is objected to but allowed as being dependent on claim 14. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Jang (US 2014/0130290) discloses a robot cleaner comprising a primary air flow path, a suction motor, a dust collector, a rotating shaft and plate to help move foreign substances through the robot cleaner. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIDNEY D HOHL whose telephone number is (571)272-6996. The examiner can normally be reached Monday-Friday, 7a.m.-4p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571)270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SIDNEY D HOHL/Examiner, Art Unit 3723
/ORLANDO E AVILES/Supervisory Patent Examiner, Art Unit 3723